                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                              Plaintiff,

       v.                                                   Case No. 18-CR-135

CALVIN D. GLAZUNOV,

                              Defendant.



                                     PLEA AGREEMENT


      1.       The United States of America, by its attorneys, Matthew D. Krueger, United

States Attorney for the Eastern District of Wisconsin, and Gail J. Hoffman, Assistant United

States Attorney, and the defendant, Calvin D. Glazunov, individually and by attorney Gabriela

A. Leija, pursuant to Rule 11 of the Federal Rules of Criminal Procedure, enter into the

following plea agreement:

                                           CHARGES

      2.       The defendant has been charged in two counts of a two-count indictment, which

alleges a violation of Title 18, United States Code, Sections 922(g)(5) and 924(a)(2). The

defendant has also been charged in a one-count information which alleges a violation of Title 18,

United States Code, Sections 922(a)(6) and 924(a)(2).

      3.       The defendant has read and fully understands the charges contained in the

indictment and information. He fully understands the nature and elements of the crimes with

which he has been charged, and those charges and the terms and conditions of the plea

agreement have been fully explained to him by his attorney.




       Case 2:18-cr-00135-JPS Filed 04/03/19 Page 1 of 14 Document 44
         4.      The defendant voluntarily agrees to waive prosecution by indictment in open

court.

         5.      The defendant voluntarily agrees to plead guilty to the information set forth in full

as follows:

          THE UNITED STATES ATTORNEY CHARGES THAT:

          1. On or about February 14, 2018, in the State and Eastern District of Wisconsin,

                                     CALVIN D. GLAZUNOV

in connection with the attempted acquisition of a firearm from Daane Ace Hardware, a federally

licensed firearms dealer, in Oostburg, Wisconsin, knowingly made a false and fictitious written

statement intended and likely to deceive Daane Ace Hardware as to a fact material to the

lawfulness of the sale and disposition of such firearm under the provisions of Chapter 44 of Title

18, United States Code.

          2. In particular, in connection with the purchase of the firearm described

below, Calvin D. Glazunov falsely stated on the Firearms Transaction Record (ATF Form 4473)

that he was not the actual buyer of the firearm listed on the form when, in fact, as Glazunov well

knew he purchased the firearm for himself.

          3. The firearm is further described as a Smith & Wesson, model M&P 15-22, .22 caliber

rifle, bearing serial number DER6104.

         All in violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).

         6.      The defendant acknowledges, understands, and agrees that he is, in fact, guilty of

the offense described in paragraph 5. The parties acknowledge and understand that if this case

were to proceed to trial, the government would be able to prove the following facts beyond a

reasonable doubt. The defendant admits that these facts are true and correct and establish his

guilt beyond a reasonable doubt:
                                                   2



         Case 2:18-cr-00135-JPS Filed 04/03/19 Page 2 of 14 Document 44
                         PURCHASE OF SMITH & WESSON RIFLE

       On February 14, 2018, Calvin Glazunov filled out Bureau of Alcohol, Tobacco, Firearms
and Explosives (ATF) Form 4473 in connection with his purchase of a Smith & Wesson rifle,
Model M&P 15-22, bearing serial number DER6104, from Federal Firearms Licensee (FFL)
Daane Ace Hardware located in Oostburg, Wisconsin. In answer to question 11(a) on form
4473, "Are you the actual transferee/buyer of the firearm listed on this form" Glazunov
responded, "no." By failing to identify himself as the buyer of the firearm, Glazunov intended to
deceive the FFL because as an alien and citizen of the Ukraine, and not of the United States,
Glazunov was not allowed to either purchase or possess a firearm.

          SHEBOYGAN OPEN CARRY & VERIFICATION OF RIFLE SERIAL NUMBER

         On April 21, 2018, Glazunov attended an open carry march where firearms were
displayed and viewable to the public. During the march, Glazunov provided a uniformed
Sheboygan Police Department (SPD) officer with his rifle to inspect. The officer obtained the
make, model and serial number of the firearm (Smith & Wesson, Model M&P 15-22, .22 caliber
rifle, camouflage finish, displaying S/N: DER6104). The officer observed live, .22 caliber
ammunition inside the magazines for the rifle. Glazunov advised he loved the camouflage
pattern of the rifle so he purchased it from Daane Hardware (Oostburg, Wisconsin) for
approximately $550. The entire meeting between the officer and Glazunov was recorded by SPD
body camera.

            INITIATION OF FACEBOOK CONVERSATION WITH ATF UNDERCOVER
                                   AGENT

         On April 25, 2018, an ATF undercover (UC) Special Agent contacted Glazunov via
Facebook messenger at Facebook Username "Calvin Glazunov," URL:
https://www.facebook.com/kalvin.glazunov, Facebook User ID: 100008149452383. The UC
inquired as to the make and model of the rifle Glazunov owned. Glazunov explained he
possessed an "M&P 15-22 Krptek Hylander Camouflage" (AR-15 style rifle). The UC asked
Glazunov if he owned any additional firearms. Glazunov responded he did not own any
additional firearms, but advised he was focused on upgrading uniforms, vests and kevlar
helmets. The UC requested to purchase the aforementioned AR-15 style rifle from Glazunov.
Glazunov responded that he would sell the rifle to the UC for four hundred and fifty dollars
($450.00). Glazunov explained he needed to purchase a new firearm before he would sell his
current one because he always preferred to be armed with a firearm. Glazunov sent the UC a
photograph of the firearm for sale. The case agent's review of the firearm depicted revealed that
it is an AR-15 style rifle with camouflage finish. Glazunov described this firearm as an
"M&P15-22."

         On May 2, 2018, Glazunov Facebook messaged the UC and asked, "So what's the
plan?"

       On May 4, 2018, Glazunov explained that he needed to know by the end of the day and
could not wait any longer. Glazunov explained that otherwise he would sell his firearm to the

                                               3



         Case 2:18-cr-00135-JPS Filed 04/03/19 Page 3 of 14 Document 44
gun store in exchange for the new one. Glazunov later messaged the UC and explained he
purchased his new "AR-15" but it was "delayed."

               REVIEW OF A-FILE BY HOMELAND SECURITY INVESTIGATIONS

       Between May 3 and 4, 2018, Homeland Security Investigations (HSI) S.A. Nicholas
Doktor reviewed Glazunov 's Alien File, (A-File), and stated that Glazunov held "no status" as a
United States citizen and is therefore prohibited from possessing a firearm. Special Agent
Doktor's review further revealed that Glazunov is a citizen and national of the Ukraine.

                                 UNDERCOVER PURCHASE OF RIFLE

       On May 7, 2018, the UC contacted Glazunov regarding the status of the rifle. Glazunov
responded approximately six days later. Glazunov stated that they had previously communicated
on Glazunov 's secondary Facebook account; however, Glazunov would now contact the UC
from his primary Facebook account. Subsequently, the UC received a Facebook Friend Request
from Facebook Username "Calvin D. Glazunov," Facebook User ID Number:
100008712457374, URL: https://wwwficebook.com/profile.php?id=100008712457374.
Glazunov then communicated with the UC using this account after Glazunov provided a
Facebook Friend Request, which the UC accepted.

       On May 15, 2018, Glazunov asked via the above-referenced Facebook page if the UC
wanted to purchase the rifle on that day. The UC and Glazunov agreed on a purchase price of
$450 for the rifle. They agreed to meet at 5:00 p.m. on the street at 1315 N. 23rd Street,
Sheboygan, Wisconsin, in front of the Sheboygan Police Department.

       At approximately 513 p.m., the UC and Glazunov met at the above location. Glazunov
arrived in a grey BMW automobile with R.R. in the passenger seat. The UC approached the
trunk of the BMW where he met with Glazunov and R.R. Glazunov removed the Smith &
Wesson, Model M&P 15-22, .22 caliber rifle, camouflage finish, displaying serial number
DER6I04 from the trunk of the vehicle. In exchange, the UC provided Glazunov with four
hundred fifty dollars ($450.00) in pre-recorded government funds. After Glazunov received the
money, Glazunov provided the Smith & Wesson rifle, Model: M&P 15-22, bearing serial number
DER6104, three magazines for the rifle, an unknown amount of .22 caliber ammunition and a
cardboard gun box to the UC. Glazunov completed a bill of sale for the rifle. Glazunov and the
UC signed the documents, and R.R. signed as a witness. A copy of the document was provided to
the UC and Glazunov took another copy of the document for his own records. During this
encounter, Glazunov explained to the UC that he was not a United States citizen.

       This information is provided for the purpose of setting forth a factual basis for the plea of

guilty. It is not a full recitation of the defendant's knowledge of, or participation in this offense.




                                                   4



       Case 2:18-cr-00135-JPS Filed 04/03/19 Page 4 of 14 Document 44
                                          PENALTIES

      7.       The parties understand and agree that the offense to which the defendant will

enter a plea of guilty carries the following maximum term of imprisonment and fine: 10 years

and a $250,000 fine. The count set forth in the information also carries a mandatory special

assessment of $100 and at least three years of supervised release.

      8.       The defendant acknowledges, understands, and agrees that he has discussed the

relevant statutes as well as the applicable sentencing guidelines with his attorney.

                              DISMISSAL OF INDICTMENT

      9.       The government agrees to move to dismiss the indictment at the time of

sentencing.

                                           ELEMENTS

      10.      The parties understand and agree that in order to sustain the charge of false

statement to a licensed firearms dealer as set forth in the information, the government must prove

each of the following propositions beyond a reasonable doubt:

       First, that the defendant made a false statement to a licensed firearms dealer;
       Second, that the false statement was made in the acquisition of a firearm; and
       Third, that the false statement was likely to deceive the firearms dealer as to the
       lawfulness of the sale of the firearm.

                                 SENTENCING PROVISIONS

      11.      The parties agree to waive the time limits in Fed. R. Crim. P. 32 relating to the

presentence report, including that the presentence report be disclosed not less than 35 days

before the sentencing hearing, in favor of a schedule for disclosure, and the filing of any

objections, to be established by the court at the change of plea hearing.




                                                 5



       Case 2:18-cr-00135-JPS Filed 04/03/19 Page 5 of 14 Document 44
      12.      The parties acknowledge, understand, and agree that any sentence imposed by the

court will be pursuant to the Sentencing Reform Act, and that the court will give due regard to

the Sentencing Guidelines when sentencing the defendant.

      13.      The defendant acknowledges and agrees that his attorney has discussed the

potentially applicable sentencing guidelines provisions with him to the defendant's satisfaction.

      14.      The parties acknowledge and understand that prior to sentencing the United States

Probation Office will conduct its own investigation of the defendant's criminal history. The

parties further acknowledge and understand that, at the time the defendant enters a guilty plea,

the parties may not have full and complete information regarding the defendant's criminal

history. The parties acknowledge, understand, and agree that the defendant may not move to

withdraw the guilty plea solely as a result of the sentencing court's determination of the

defendant's criminal history.

                                Sentencing Guidelines Calculations

      15.      The defendant acknowledges and understands that the sentencing guidelines

recommendations contained in this agreement do not create any right to be sentenced within any

particular sentence range, and that the court may impose a reasonable sentence above or below

the guideline range. The parties further understand and agree that if the defendant has provided

false, incomplete, or inaccurate information that affects the calculations, the government is not

bound to make the recommendations contained in this agreement.

                                          Relevant Conduct

      16.      The parties acknowledge, understand, and agree that pursuant to Sentencing

Guidelines Manual § 1B1.3, the sentencing judge may consider relevant conduct in calculating

the sentencing guidelines range, even if the relevant conduct is not the subject of the offense to

which the defendant is pleading guilty.
                                                 6



       Case 2:18-cr-00135-JPS Filed 04/03/19 Page 6 of 14 Document 44
                                         Base Offense Level

      17.      The parties agree to recommend to the sentencing court that the applicable base

offense level for the offense charged in the information is 20 under Sentencing Guidelines

Manual § 2K2.1(a)(4)(B)(III).

                                   Acceptance of Responsibility

      18.       The government agrees to recommend a two-level decrease for acceptance of

responsibility as authorized by Sentencing Guidelines Manual § 3E1.1(a), but only if the

defendant exhibits conduct consistent with the acceptance of responsibility. In addition, if the

court determines at the time of sentencing that the defendant is entitled to the two-level reduction

under § 3E1.1(a), the government agrees to make a motion recommending an additional one-

level decrease as authorized by Sentencing Guidelines Manual § 3E1.1(b) because the defendant

timely notified authorities of his intention to enter a plea of guilty.

                                   Sentencing Recommendations

      19.       Both parties reserve the right to provide the district court and the probation office

with any and all information which might be pertinent to the sentencing process, including but

not limited to any and all conduct related to the offense as well as any and all matters which

might constitute aggravating or mitigating sentencing factors.

      20.       Both parties reserve the right to make any recommendation regarding any and all

factors pertinent to the determination of the sentencing guideline range; the fine to be imposed;

the amount of restitution and the terms and condition of its payment; the length of supervised

release and the terms and conditions of the release; the defendant's custodial status pending the

sentencing; and any other matters not specifically addressed by this agreement.

      21.       The government agrees to recommend a sentence within the applicable sentencing

guideline range, as determined by the court.
                                                   7



       Case 2:18-cr-00135-JPS Filed 04/03/19 Page 7 of 14 Document 44
                              Court's Determinations at Sentencing

      22.      The parties acknowledge, understand, and agree that neither the sentencing court

nor the United States Probation Office is a party to or bound by this agreement. The United

States Probation Office will make its own recommendations to the sentencing court. The

sentencing court will make its own determinations regarding any and all issues relating to the

imposition of sentence and may impose any sentence authorized by law up to the maximum

penalties set forth in paragraph 7 above. The parties further understand that the sentencing court

will be guided by the sentencing guidelines but will not be bound by the sentencing guidelines

and may impose a reasonable sentence above or below the calculated guideline range.

      23.      The parties acknowledge, understand, and agree that the defendant may not move

to withdraw the guilty plea solely as a result of the sentence imposed by the court.

                                    FINANCIAL MATTERS

      24.      The defendant acknowledges and understands that any and all financial

obligations imposed by the sentencing court are due and payable in full upon entry of the

judgment of conviction. The defendant further understands that any payment schedule imposed

by the sentencing court shall be the minimum the defendant is expected to pay and that the

government's collection of any and all court imposed financial obligations is not limited to the

payment schedule. The defendant agrees not to request any delay or stay in payment of any and

all financial obligations. If the defendant is incarcerated, the defendant agrees to participate in

the Bureau of Prisons' Inmate Financial Responsibility Program, regardless of whether the court

specifically directs participation or imposes a schedule of payments.

      25.       The defendant agrees to provide to the Financial Litigation Unit (FLU) of the

United States Attorney's Office, upon request of the FLU during any period of probation or



                                                  8



       Case 2:18-cr-00135-JPS Filed 04/03/19 Page 8 of 14 Document 44
supervised release imposed by the court, a complete and sworn financial statement on a form

provided by FLU and any documentation required by the form.

                                         Special Assessment

      26.        The defendant agrees to pay the special assessment in the amount of $100 prior to

or at the time of sentencing.

                                              Forfeiture

      27.        The defendant agrees to the forfeiture of all the properties listed in the original

indictment and to the immediate entry of a preliminary order of forfeiture. The defendant agrees

that he has an interest in each of the listed properties and will not contest the criminal forfeiture

of these properties.

                             DEFENDANT'S WAIVER OF RIGHTS

      28.        In entering this agreement, the defendant acknowledges and understands that he

surrenders any claims he may have raised in any pretrial motion; specifically, those set out at

docket entry numbers 32 and 33 as well as certain rights which include the following:

            a.      If the defendant persisted in a plea of not guilty to the charges against him, he
                    would be entitled to a speedy and public trial by a court or jury. The defendant
                    has a right to a jury trial. However, in order that the trial be conducted by the
                    judge sitting without a jury, the defendant, the government and the judge all
                    must agree that the trial be conducted by the judge without a jury.

            b.      If the trial is a jury trial, the jury would be composed of twelve citizens
                    selected at random. The defendant and his attorney would have a say in who
                    the jurors would be by removing prospective jurors for cause where actual
                    bias or other disqualification is shown, or without cause by exercising
                    peremptory challenges. The jury would have to agree unanimously before it
                    could return a verdict of guilty. The court would instruct the jury that the
                    defendant is presumed innocent until such time, if ever, as the government
                    establishes guilt by competent evidence to the satisfaction of the jury beyond a
                    reasonable doubt.

            c.      If the trial is held by the judge without a jury, the judge would find the facts
                    and determine, after hearing all of the evidence, whether or not he was
                    persuaded of defendant's guilt beyond a reasonable doubt.
                                                    9



       Case 2:18-cr-00135-JPS Filed 04/03/19 Page 9 of 14 Document 44
             d.      At such trial, whether by a judge or a jury, the government would be required
                     to present witnesses and other evidence against the defendant. The defendant
                     would be able to confront witnesses upon whose testimony the government is
                     relying to obtain a conviction and he would have the right to cross-examine
                     those witnesses. In turn the defendant could, but is not obligated to, present
                     witnesses and other evidence on his own behalf. The defendant would be
                     entitled to compulsory process to call witnesses.

             e.      At such trial, defendant would have a privilege against self-incrimination so
                     that he could decline to testify and no inference of guilt could be drawn from
                     his refusal to testify. If defendant desired to do so, he could testify on his own
                     behalf.

      29.         The defendant acknowledges and understands that by pleading guilty he is

waiving all the rights set forth above. The defendant further acknowledges the fact that his

attorney has explained these rights to him and the consequences of his waiver of these rights.

The defendant further acknowledges that as a part of the guilty plea hearing, the court may

question the defendant under oath, on the record, and in the presence of counsel about the

offense to which the defendant intends to plead guilty. The defendant further understands that the

defendant's answers may later be used against the defendant in a prosecution for perjury or false

statement.

      30.         The defendant acknowledges and understands that he will be adjudicated guilty of

the offense to which he will plead guilty and thereby may be deprived of certain rights, including

but not limited to the right to vote, to hold public office, to serve on a jury, to possess firearms,

and to be employed by a federally insured financial institution.

      31 .        The defendant knowingly and voluntarily waives all claims he may have based

upon the statute of limitations, the Speedy Trial Act, and the speedy trial provisions of the Sixth

Amendment. The defendant agrees that any delay between the filing of this agreement and the

entry of the defendant's guilty plea pursuant to this agreement constitutes excludable time under

the Speedy Trial Act.
                                                   10



      Case 2:18-cr-00135-JPS Filed 04/03/19 Page 10 of 14 Document 44
      32.      Based on the government's concessions in this agreement, the defendant

knowingly and voluntarily waives his right to appeal his sentence in this case and further waives

his right to challenge his conviction or sentence in any post-conviction proceeding, including but

not limited to a motion pursuant to 28 U.S.C. § 2255. As used in this paragraph, the term

"sentence" means any term of imprisonment, term of supervised release, term of probation,

supervised release condition, fine, forfeiture order, and restitution order. The defendant's waiver

of appeal and post-conviction challenges includes the waiver of any claim that (1) the statute or

Sentencing Guidelines under which the defendant is convicted or sentenced are unconstitutional,

and (2) the conduct to which the defendant has admitted does not fall within the scope of the

statute or Sentencing Guidelines. This waiver does not extend to an appeal or post-conviction

motion based on (1) any punishment in excess of the statutory maximum, (2) the sentencing

court's reliance on any constitutionally impermissible factor, such as race, religion, or sex, (3)

ineffective assistance of counsel in connection with the negotiation of the plea agreement or

sentencing, or (4) a claim that the plea agreement was entered involuntarily.

      33.      The defendant knowingly and voluntarily waives any claim or objection he may

have based on speedy trial, due process or Second Amendment rights.

                             Further Civil or Administrative Action

      34.      The defendant acknowledges, understands, and agrees that the defendant has

discussed with his attorney and understands that nothing contained in this agreement, including

any attachment, is meant to limit the rights and authority of the United States of America or any

other state or local government to take further civil, administrative, or regulatory action against

the defendant, including but not limited to any listing and debarment proceedings to restrict

rights and opportunities of the defendant to contract with or receive assistance, loans, and

benefits from United States government agencies.
                                                 11



      Case 2:18-cr-00135-JPS Filed 04/03/19 Page 11 of 14 Document 44
                                MISCELLANEOUS MATTERS

      35.      The defendant recognizes that pleading guilty may have consequences with

respect to the defendant's immigration status if the defendant is not a citizen of the United States.

Under federal law, a broad range of crimes are removable offenses, including the offense to

which defendant is pleading guilty. Removal and other immigration consequences are the subject

of a separate proceeding, and the defendant understands that no one, including the defendant's

attorney or the sentencing court, can predict to a certainty the effect of the defendant's conviction

on the defendant's immigration status. The defendant nevertheless affirms that the defendant

wants to plead guilty regardless of any immigration consequences, including the potential for

automatic removal from the United States.

                                     GENERAL MATTERS

      36.      The parties acknowledge, understand, and agree that this agreement does not

require the government to take, or not to take, any particular position in any post-conviction

motion or appeal.

      37.      The parties acknowledge, understand, and agree that this plea agreement will be

filed and become part of the public record in this case.

      38.      The parties acknowledge, understand, and agree that the United States Attorney's

office is free to notify any local, state, or federal agency of the defendant's conviction.

      39.      The defendant understands that pursuant to the Victim and Witness Protection

Act, the Justice for All Act, and regulations promulgated thereto by the Attorney General of the

United States, the victim of a crime may make a statement describing the impact of the offense

on the victim and further may make a recommendation regarding the sentence to be imposed.

The defendant acknowledges and understands that comments and recommendations by a victim

may be different from those of the parties to this agreement.
                                                  12



      Case 2:18-cr-00135-JPS Filed 04/03/19 Page 12 of 14 Document 44
              EFFECT OF DEFENDANT'S BREACH OF PLEA AGREEMENT

      40.       The defendant acknowledges and understands if he violates any term of this

agreement at any time, engages in any further criminal activity prior to sentencing, or fails to

appear for sentencing, this agreement shall become null and void at the discretion of the

government. The defendant further acknowledges and understands that the government's

agreement to dismiss any charge is conditional upon final resolution of this matter. If this plea

agreement is revoked or if the defendant's conviction ultimately is overturned, then the

government retains the right to reinstate any and all dismissed charges and to file any and all

charges which were not filed because of this agreement. The defendant hereby knowingly and

voluntarily waives any defense based on the applicable statute of limitations for any charges filed

against the defendant as a result of his breach of this agreement. The defendant understands,

however, that the government may elect to proceed with the guilty plea and sentencing. If the

defendant and his attorney have signed a proffer letter in connection with this case, then the

defendant further acknowledges and understands that he continues to be subject to the terms of

the proffer letter.

                        VOLUNTARINESS OF DEFENDANT'S PLEA

      41.       The defendant acknowledges, understands, and agrees that he will plead guilty

freely and voluntarily because he is in fact guilty. The defendant further acknowledges and

agrees that no threats, promises, representations, or other inducements have been made, nor

agreements reached, other than those set forth in this agreement, to induce the defendant to plead

guilty.




                                                13



          Case 2:18-cr-00135-JPS Filed 04/03/19 Page 13 of 14 Document 44
                                    ACKNOWLEDGMENTS
I am the defendant. I am entering into this plea agreement freely and voluntarily. I am not now
on or under the influence of any drug, medication, alcohol, or other intoxicant or depressant,
whether or not prescribed by a physician, which would impair my ability to understand the terms
and conditions of this agreement. My attorney has reviewed every part of this agreement with me
and has advised me of the implications of the sentencing guidelines. I have discussed all aspects
of this case with my attorney and I am satisfied that my attorney has provided effective
assistance of counsel.



Date:   Ve7e/e
                                             CALVIN D. GLAZUNOV
                                             Defendant


I am the defendant's attorney. I carefully have reviewed every part of this agreement with the
defendant. To my knowledge, my client's decision to enter into this agreement is an informed
and voluntary one.



Date:   '3
                                            GAB     LA LEIJ
                                            Attorne for Defenda t


For the United States of America:



Date:          aoict
                                            MATTHEW D. KRUEGER
                                            United States Attorney



Date:   HI
                                            Assistant United States Attorney




                                               14


        Case 2:18-cr-00135-JPS Filed 04/03/19 Page 14 of 14 Document 44
